Citation Nr: 0736110	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-41 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a Substantive Appeal was timely filed with respect to 
the issue of entitlement to a rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to January 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 determination by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2007, 
a videoconference hearing was held before the undersigned; a 
transcript of this hearing is of record.

By a December 2006 statement, the veteran raised anew the 
issue of entitlement to a rating in excess of 30 percent for 
PTSD.  Since this matter has not been developed for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On November 8, 2001, the RO mailed notification to the 
appellant of its October 2001 decision that awarded service 
connection for PTSD, and assigned a 10 percent rating for 
such disability.

2.  A Notice of Disagreement (NOD) challenging the rating 
assigned for PTSD was received in September 2002.

3.  A January 2003 rating decision readjudicated the matter 
of the rating for PTSD, increasing the rating to 30 percent 
(effective from date of claim); a statement of the case (SOC) 
that month (mailed to an invalid address) advised the veteran 
of the increase to 30 percent.

4.  The January 2003 correspondence from VA to the veteran 
returned undelivered, and on March 10, 2003, the 
correspondence was re-mailed to the veteran at the correct 
address; he was informed that to perfect his appeal he must 
submit a Substantive Appeal or request an extension on or 
before May 10, 2003 (60 days from the date of the letter).


5.  A Substantive Appeal from the appellant was received on 
July 28, 2003.

6.  The veteran was not rated incompetent by VA, nor did he 
have a physical, mental, or legal disability which prevented 
the filing of an appeal on his own behalf.


CONCLUSION OF LAW

As the appellant did not timely perfect an appeal seeking a 
rating in excess of 30 percent for PTSD, the Board has no 
jurisdiction to address this matter.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.109(b), 19.30, 
20.101, 20.200, 20.202, 20.300, 20.302, 20.303 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

While it remains unsettled whether or not the VCAA applies 
(and if so, to what extent) in a case (as here) where the law 
is dispositive (See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)), the Board concludes that VA notification 
requirements are satisfied.  In the March 2003 cover letter 
to the SOC regarding the denial of a rating in excess of 30 
percent for PTSD, the RO notified the appellant of the time 
requirements for filing a Substantive Appeal.  An August 2003 
letter informed him that he had not complied with these time 
limits and told him how he could appeal the determination 
that his appeal was untimely.  A September 2004 SOC and April 
2007 Supplemental SOC (SSOC) told him why his July 2003 
Substantive Appeal was not timely filed.  As this appeal 
requires a strictly legal determination, there is no 
reasonable possibility that further notification or 
assistance to the appellant would aid in substantiating his 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  

The evidentiary record in the matter of timeliness is 
complete; the critical facts are determined by what was 
already received for the record (and when).

Timeliness of the Substantive Appeal

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal.  The Substantive Appeal can be set forth 
on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or 
on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to 
errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 
20.202.

The NOD and the Substantive Appeal must be filed with the VA 
office that entered the determination with which disagreement 
has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be mailed to the claimant at his 
or her most recent address of record, with a copy provided to 
the claimant's representative, if any.  38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  To be 
considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 U.S.C.A. § 20.302(b).  A response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  If the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the day of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  In computing the time 
limit for filing a written document, the first day of the 
specified period will be excluded and the last day included.  
Where the time limit would expire on a Saturday, Sunday or 
legal holiday, the next succeeding workday will be included 
in the computation.  38 C.F.R. § 20.305(a), (b).

If an appeal is not filed by a claimant personally, or by his 
or her representative, and the claimant is rated incompetent 
by VA or has a physical, mental, or legal disability which 
prevents the filing of an appeal on his or her own behalf, a 
notice of disagreement and a substantive appeal may be filed 
by a fiduciary appointed to manage the claimant's affairs by 
VA or a court, or by a person acting as next friend if the 
appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301.

Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she "is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 220-21 (2000).  The appellant may rebut that 
presumption by submitting "clear evidence" to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent 
evidence that the claimant notified VA of a change of address 
and absent evidence that any notice sent to the appellant at 
his or her last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).

In the present case, the Board finds that the appellant did 
not timely file either a Substantive Appeal or a request for 
an extension of time to do so.  The RO notified the appellant 
that his claim for service connection for PTSD, rated 10 
percent had been granted by letter dated November 8, 2001.  A 
NOD challenging the rating assigned in the RO's decision was 
received in September 2002.  The matter was readjudicated 
(and the rating increased to 30 percent) by rating decision 
in January 2003; and an SOC was mailed to the appellant at an 
incorrect address in January 2003.  The SOC was re-mailed to 
the appellant at the correct address on March 10, 2003.  The 
cover letter to the March 2003 re-mailing of the SOC informed 
the appellant, he had until May 10, 2003, (60 days from the 
date of the mailing of the SOC) to file a Substantive Appeal 
or to file for an extension.

The Board notes that no document was received on or before 
May 10, 2003, that could be construed as a Substantive Appeal 
as defined in 38 C.F.R. § 20.202 or as a request for an 
extension under 38 C.F.R. § 20.303.  

The appellant maintains that he was unable to file a timely 
Substantive Appeal because he was involved in a motorcycle 
accident in October 2002, which left him with a brain 
concussion and impaired his memory.  In addition, he 
testified that he was ultimately diagnosed with a pituitary 
tumor, which caused a chemical imbalance and disorientation 
for many years, including during the period of his appeal.  
Essentially, the veteran maintains that he was incompetent 
and therefore unable to file his appeal in a timely fashion.  
See November 2006 and October 2007 hearing transcripts.  

However, the medical evidence does not reflect that the 
veteran was so disabled that he was prevented from filing his 
substantive appeal on his own behalf.  An October 2002 
private treatment record notes that the veteran was seen 
after an October 2002 motorcycle accident.  Upon examination, 
mood and mentation were normal.  Private treatment records 
dated in November 2002 note that the veteran was again seen 
for follow-up evaluations after the October 2002 motorcycle 
accident and head injury.  He complained of impaired memory 
and concentration.  Upon examination, the examiner noted that 
objectively, the veteran' memory was fine.  Any residual mild 
memory impairment was expected to gradually resolve in time.  
The examiner stated that there were "[c]ertainly no red 
flags in his exam that would suggest a more serious or 
progressive pathology."  Based on the medical evidence of 
record, the Board concludes that the veteran was not so 
disabled that he was prevented from filing his substantive 
appeal in a timely fashion and on his own behalf.

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may 
be extended in some cases on a showing of "good cause."  
However, in Corry v. Derwinski, 3 Vet. App. 231 (1992), the 
Court held that there is no legal entitlement to an extension 
of time, but that 38 C.F.R. § 3.109(b) commits the decision 
to the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that, where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.

Here, as noted above, there is no evidence that the appellant 
filed for an extension.  He maintains, however, that he had 
good cause for failing to file a timely Substantive Appeal, 
in that he was "incompetent" as a result of an accident and 
a pituitary tumor.  The Board has considered these 
contentions, but finds that the appellant has not 
demonstrated good cause for an untimely filing of a 
substantive appeal.  As was previously stated, the record 
does not show that the veteran had a physical or mental 
disability which prevented the filing of a substantive 
appeal; he had not ever been rated incompetent, he managed 
his own financial affairs, and a fiduciary was not appointed 
on his behalf.  

In conclusion, absent a timely Substantive Appeal or a timely 
request for an extension of time for submission, the Board is 
without jurisdiction to adjudicate the claim on the merits, 
and the appeal as to the rating for PTSD must be dismissed.  
38 C.F.R. § 20.101.  The law and regulations are controlling.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).






ORDER

The appeal to establish that the appellant timely filed a 
Substantive Appeal in the matter of a rating in excess of 30 
percent for PTSD is denied; the appeal from the October 2001 
rating decision, seeking a rating in excess of 30 percent for 
PTSD, is dismissed for lack of jurisdiction.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


